Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Chao Wei Chung on January 22, 2021.
The application has been amended as follows: 

4. The display control apparatus according to claim 1, wherein the processor is configured to:
in response to determining that the first condition is satisfied:
control [[a]] the storage to store the first coordinates; and
read a next command in the script following the predetermined command.

8. A method performed by a processor for controlling a display of a display control apparatus, the method comprising:
reading a predetermined command to control the display to draw a specific display object based on first coordinates within a coordinate system, wherein the predetermined command is part of a script of a plurality of commands to be read in order;
determining whether the first coordinates satisfy a first condition of the first coordinates being within a first range in the coordinate system, wherein the first range is 
in response to determining that the first condition is satisfied, executing the predetermined command to control the display to draw the specific display object based on the first coordinates;
determining whether the first coordinates satisfy a second condition of the first coordinates being outside of the first range and within a second range in the coordinate system, wherein the first range is within the second range;
in response to determining that the second condition is satisfied, controlling the display to not execute the predetermined command; 
controlling a storage to store the first coordinates; and
reading a next command in the script following the predetermined command;
determining whether the first coordinates satisfy a third condition of the first coordinates being outside of the second range; and
in response to determining that the third condition is satisfied, 
controlling the display to not execute the predetermined command;
controlling one or more of the display and an output device to output information indicating that the third condition is satisfied; and
suspending reading of a next command in the script following the predetermined command.

12. The non-transitory computer-readable storage device according to claim 9,
wherein the instructions cause the computer to perform:
in response to determining that the first condition is satisfied:
controlling [[a]] the storage to store the first coordinates; and
reading a next command in the script following the predetermined command.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

controlling a storage to store the first coordinates; and
reading a next command in the script following the predetermined command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        January 22, 2021